Title: To Alexander Hamilton from William Ellery, 3 September 1792
From: Ellery, William
To: Hamilton, Alexander



Sir,
Collector’s Office [Newport, Rhode Island]Sept. 3d 1792

Permit me in this letter to pursue the Story of the Sloop Polly of Sandwich.
The Surveyor arrived at Bed-ford on the 27th of last month; and upon consulting with the Colle. of New Bed-ford was informed by him that the Sloop was in the District of Edgar-town; but as Edgar-town was distant, from Nashawina, the navigation difficult, and the prevailing winds opposed to making harbour in Martha’s Vineyard, and it was unsafe to trust the vessel in the dominions of such a rude, turbulent character as Mr. Slocum, who owns part of Nashawina, and hires the rest, they thought it would be most for the interest of the United States to bring her directly across the bay to Bed-ford where she might be laid up safely with little expence until a trial and determination could be had. Accordingly after procuring sails, and such help as was judged necessary to get the vessel off the beech, Col. Pope was so obliging as to set off with the Surveyor for Nashawina. As soon as they arrived and Col. Pope was satisfied it was the Sloop Polly of Sandwich, they began by bailing and throwing out her balast to prepare for heaving her off at high water, and just as they had completed their arrangements Mr. Slocum returned from Nantuckett in his Ferry boat with a British flag displayed at his mast head and under it the Flag of the United States. Finding what was doing and intended to be done, he bounced swagger’d and threatned like a bully, called our people plunderers & robbers forbid their doing anything with the vessel; said that he had bought her of a stranger who came there in distress for £70 & showed the officers a bill of sale which had every appearance of fraud about it, and was very irregularly drawn, which only mentioned the name—Sloop Polly, without adding the place where she belonged; and the name of the person who gave the bill of sale was spelt differently. Without attendg. to Slocum’s threats as soon as the tide was up our people hauled her into the channel and would have proceeded with her to Bed-ford; but the wind increasing, the sea running high, and the sails bad they ran her ashore, and were obliged to wait untill the next high water; when they got her afloat, and leaving her under the care of the Collector of New Bed-ford, to proceed with her to Bed-ford as soon as the wind should favour the Surveyor with his crew set sail and arrived here on the 31st. of last month. Soon after their departure, the wind became favorable for the Sloop to cross over to Bed-ford, and without doubt she is there in safety. The substance of this account is taken from the narrative of the Surveyor. He adds that Mr. Slocum has ever been a great Tory, and still retains all the rancour incidental to that character and that nothing prevented his offering violence to him, but his fear of their superior numbers. As the Elisabeth islands seem to be a good resort for smugglers, suffer me to suggest that it might be well if our Cutters were to visit them pretty frequently, and perhaps the British flagg usually worn by Mr. Slocum in his ferry boat might deserve some notice.
By the 49th. Sec of the Colln. Law it is the duty of the several Officers of the Customs to make seizure of and secure any ship or vessel &c. which shall be liable to seizure by this act, as well without as within their respective Districts.
By the 66 Sec: “the Collector, within whose District the seizure shall be made, is hereby authorized and directed to cause suits for the same to be commenced and prosecuted to effect” &c. “And that all Ships or vessels &c which shall become forfeited by virtue of this act shall be seized, libelled and prosecuted as afore-said, in the proper Court having Cognizance thereof &c. I should be happy to have your opinion on this question whether an officer making seizure of a vessel without his District may not remove her from the Place where she is seized, to an adjoining District provided it can be done with convenience and safety, and either from the disposition of the inhabitants, or from the situation of the harbour, it appears that she cannot remain there in safety, and she cannot be removed without great inconvenience or hazard to any port or place in the same District: I wish also to be directed to what Collector to apply to commence a prosecution in the present case. The Collector of Edgar-town seems to be the person pointed out by the Law; but if it is not necessary that he should be the person, from the greater nearness of the Collector of New Bed-ford to Boston, where I presume this cause will be tried, than the Colle. of Edgar-town, I conceive that the trial could be commenced and prosecuted to effect with more convenience and less expence by the former than the latter.

By the 68th. Sec. of the same law one moiety of all penalties &c shall be divided into equal parts and paid to the Colle. Naval Offe. & Surveyor of the port wherein the same shall have been incurred; the mode of expression would seem to exclude the Colle. Navl Offe & Surveyor of the Port of Newport from any part of the moiety of the forfeiture of the Polly of Sandwich if she should be condemned. Please to favour me with your sentiments in this respect; and if it should be that they are not entitled to any part of such moiety, whether the Colle. may not avail himself of one half of such moiety as Informer.
I cannot finish this letter without mentioning that the Surveyor undertook the pursuit of the Polly of Sandwich, with great readiness and executed his duty with great activity & spirit.
I have the honour to be Sir yr. obedt. servt.
W Ellery Colle
